Goeke, J., concurring in result: I agree with the result reached by the majority and its interpretation of the term “underlying tax liability”. I write separately to clarify the significance of petitioners’ amended return. Under section 6330(c)(2)(B), petitioners were permitted to raise at the hearing challenges to the existence or amount of their underlying tax liability. Petitioners raised a challenge to the amount of their underlying liability, and the parties agreed that petitioners would be permitted to submit an amended return reflecting their position. The Appeals officer abruptly issued the notice of determination. Petitioners subsequently submitted an amended return. I believe that if petitioners had been given a reasonable opportunity to challenge the amount of their underlying liability during the hearing process (e.g., by filing an amended return) and they had failed to do so, then we should not review the underlying tax liability because it was not properly raised at the hearing, but in this case they were not given the opportunity to challenge their underlying liability, so the hearing was inadequate. This situation is analogous to offers in compromise (oic). Before an OIC can be considered, the taxpayer must submit current financial information. Moorhous v. Commissioner, T.C. Memo. 2003-183; see also Rodriguez v. Commissioner, T.C. Memo. 2003-153 (finding that the Appeals officer did not abuse his discretion in not considering an OIC where all required returns had not been filed). Without this information, the Appeals officer cannot properly consider the OIC. Likewise, a taxpayer desiring to challenge the existence or amount of the underlying tax liability who has not previously filed an amended return should generally be required to file an amended return in conjunction with the hearing if such amended return is requested by the Appeals officer in order to satisfy the requirement that the liability be at issue at the hearing. Although petitioners’ amended return reflects that they are due a refund of $519,087, I do not interpret the majority as implying that we have the authority to order a refund if petitioners establish that they have overpaid their 2000 taxes. Our jurisdiction under section 6330 is limited to deciding whether respondent can proceed with the proposed collection action. Accordingly, we would need only decide whether petitioners’ 2000 tax liability is equal to or less than the amount they previously paid for the year. Haines and Wherry, JJ., agree with this concurring opinion.